Rice, J.
Sec. 56 of chap. 14, R. S., provides, that the assessors of towns, plantations, parishes and religious societies shall not be made responsible for the assessment of any tax which they are by law required to assess; but the liability shall rest solely with said corporations; and the assessors shall be responsible only for their own personal faithfulness and integrity. By the act of amendment, these provisions are extended so as to include school districts.
It is admitted that the defendants were legal assessors, and that the tax against the plaintiff was legally assessed.
The case also shows that the plaintiff was arrested on a warrant duly issued to the collector, and that to procure his discharge from arrest he was compelled to pay this tax, which he did under protest. The jury found that the plaintiff, at the time the tax was levied and assessed, resided in Searsport.
Without statute protection, under the facts as they exist in this case, the defendants are manifestly liable. Does the statute protect them? Was the tax against the defendant one which they were by law required to assess? Clearly not. They could only assess the inhabitants of their town, and the property within it. Beyond this, as assessors, they have no jurisdiction. This provision, therefore, does not protect them. Gage v. Currier, 4 Pick., 399; Ingraham v. Daggett, 5 Pick., 451; Inglee v. Bosworth, 5 Pick., 498; *500Withington v. Eveleth, 7 Pick., 106; Freeman v. Kenney, 15 Pick., 44; Mosier v. Robie, 2 Fairf., 135.
The remedy by application to the assessors for an abatement applies only where there has been over taxation, where there was authority to tax, and not where the whole tax was unauthorized and illegal. Howe v. Boston, 7 Cush., 273.
The provisions of sec. 62, chap. 6, R. S., were manifestly intended to apply to elections, and do not include the case at bar. Trafton v. Alfred, 15 Maine R., 258.

The case must stand for trial.